1. Delivery of a deed conveying real property is essential to its validity, and is complete only when the deed is accepted.  Stallings v. Newton, 110 Ga. 875 (36 S.E. 227);  Scarborough v. Holder, 127 Ga. 256, 261 (56 S.E. 293);  Epps v. Heard, 168 Ga. 561, 564 (148 S.E. 336).
2. In the present case, where the controlling issue was as to whether there had been delivery to the plaintiffs in error, as grantees in a voluntary deed under which they claimed title against the administratrix of the deceased grantor, the evidence was sufficient to authorize the jury to find that delivery with acceptance had not been made, and to return the verdict in favor of the administratrix.
Judgment affirmed. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
       No. 15924. SEPTEMBER 5, 1947. REHEARING DENIED OCTOBER 17, 1947.